THE     ATIY)RNEY            GENERAL            :'-'
                                                             ..'
                                                          ~,
                                                           ~.,y
                       OF   TEXAS




                                  1968


Hon. Bevington Reed                   Opinion No. M-313
Commissioner, Coordinating
  Board, Texas College &              Re:   Whether the Coordinating
  University System                         Board of the Texas College
Sam Houston State Office Bldg.              and University System has
Austin, Texas 78701                         authority to purchase IRS
                                            Regulation 403(b) Annuity
Dear Mr. Reed:                              Contracts for its employees.

II        Article 6228a-5, Vernon's Civil Statutes, specifies
 . . * the'Governlng Boards' of the'state-supported Institutions
of higher education are hereby authorized to enter into agreements
with their emolovees for the Durchase of annuities for their em-
ployees as authorized in Section 403(b) of the Internal Revenue
Code of 1954, as amended." (26 U.S.C.A. Sec. 403(b)). (Emphasis
supplied.)
          You have requested our opinion as to whether this
statute authorizes the Coordinating Board of the Texas College
and University System to purchase such annuities for its em-
ployees.
           The Higher Education Coordinating Act of 1965, Article
2919e-2, Section 2(a), provides that "'Board' means the Coordinat-
ing Board, Texas College and UnIversItySystem herein created."
s ti    (h) of said Section 2 provides that the "Governing board'
m~ks"~he body charged with policy direction of any public junior
college, public senior college or university, medical or dental
unit, or other agency of higher education, including but not
limited to boards of directors, boards of regents, boards of
trustees, and independent school district boards insofar as
they are,,chargedwith policy direction of a public junior
college,    (Emphasis supplied.) Section 3 of said Act provides
that functions vested in the governing boards of the respective
institutions of higher education, not specifically delegated to
the Board, shall be performed by such boards. Section 11 of the
Act states that each governing board shall submit to the Board
certain information,

                            - 1527-
Hon. Bevington Reed, page 2     (M-313)


          In view of the foregoing, and the statutory dlstlnc-
tion made between "the Coordinating Board" and a "Governing
Board," it Is our opinion that the Coordinating Board is not a
governing board of State-supported institutions of higher learning,
and consequently, the Coordinating Board and its employees are
not covered by the provisions of Article 6228a-5,  The Coordinating
Board is thus not authorized to purchase for its employees IRS
Regulation 403(b) annuity contracts.
                      SUMMARY
          The Coordinating Board, Texas College &
     University System, is not a governing board of
     State-supported institutions of higher learning
     within the provisions of Article 6228a-5, Ver-
     non's Civil Statutes, and Its employees are not
     covered thereby to authorize it to purchase IRS
     Regulation 403(b) annuity contracts for its em-
     ployees.
                                      truly yours,

                                             z.a?=
                                             C. MARTIN
                                          ey General of Texas

Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
Roy W. Mouer
Fielding Early
Ben Harrison
John Banks
A. J. CARUBBI, JR.
Executive Assistant




                                - 1528-